Citation Nr: 0831872	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1759.40.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to July 
1982.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2007, at which time it was found 
that an overpayment of Department of Veterans Affairs (VA) 
compensation had been properly created and that the veteran 
had acted without fraud, misrepresentation, or bad faith in 
the creation of that overpayment totaling $1759.40.  In 
addition, the Board remanded the matter to the VA Regional 
Office (RO) in Manila, Republic of the Philippines, to permit 
its Committee on Waivers and Compromises (COWC) to obtain an 
updated financial status report and to adjudicate the claim 
for waiver on the basis of whether recovery of such 
overpayment would violate the principles of equity and good 
conscience.  Following the RO's completion of the requested 
actions, the case has since been returned to the Board for 
further review.  


FINDING OF FACT

Recovery of more than one-half of the amount of an 
overpayment of VA compensation benefits in the original 
calculated amount of $1759.40 would be contrary to the 
principles of equity and good conscience; repayment of one-
half of original amount of such debt would not be violative 
of the principles of equity and good conscience.  


CONCLUSION OF LAW

The criteria for a partial waiver of recovery of an 
overpayment of VA compensation in the original calculated 
amount of $1759.40 have been met, such that a total of 
$879.90 is waived and the veteran is responsible for 
repayment, if not already repaid, of the remainder of the 
original debt, totaling $879.40.  38 U.S.C.A. § 5302 (West 
2002 & Supp. 2007); 38 C.F.R. § 1.965 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
law.  Such legislation significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits, with a redefining of the obligations of VA with 
respect to the duty to assist and inclusion of an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Notably, however, in Barger v. Principi, 16 Vet. App. 132, 
138 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
was not applicable to cases involving waiver of recovery of 
overpayment claims, with the Court finding that the statute 
at issue in such cases was found in Chapter 53, Title 38, 
United States Code, and that the provisions of the VCAA were 
relevant to a different chapter, i.e., Chapter 51, Title 38, 
United States Code).  Therefore, the VCAA is not for 
application in this matter.

The overpayment of VA compensation benefits of $1759.40 at 
issue in this matter was created as a result of the veteran's 
receipt of increased compensation benefits on the basis of 
his dependent child, Rachel, and her school attendance beyond 
the age of 18 years, when at the same time, she was receiving 
Dependents' Educational Assistance under Chapter 35.  Such 
dual payment of VA benefits is prohibited by statute and its 
implementing regulation.  38 U.S.C.A. § 3562 (West 2002 & 
Supp 2007) (the commencement of a program of education 
benefits under Chapter 35 shall be a bar to additional 
amounts of compensation because of such a person); 38 C.F.R. 
§§ 20.3023(a)(1) (the election of by a dependent for 
educational assistance benefits under Chapter 35 is a bar to 
additional compensation on account of the child based on 
school attendance after age 18); 3.667(f)(1) (compensation 
may not be authorized after a child has elected to receive 
educational assistance under Chapter 35).

The Board by its April 2007 decision determined the 
overpayment herein at issue had been properly created, noting 
in effect that its creation had not been the result of sole 
administrative error by VA, despite the VA's failure to 
recognize the award of dual benefits and to undertake 
corrective action.  As a matter of law, the Board concluded 
that the veteran was not entitled to receive simultaneous 
benefits.  That notwithstanding, there was found to be no 
indication of fraud, misrepresentation, or bad faith on the 
part of the veteran in the overpayment's creation, per 38 
U.S.C.A. § 5302(c).  

Review of the record indicates that the COWC in October 2007, 
following the Board's action in April 2007, determined that 
the veteran and VA were at fault in the creation of the 
overpayment in question, that waiver of the overpayment would 
result in an unfair gain to the veteran, and that collection 
of the debt would not deprive the veteran of the basic 
necessities of life or otherwise cause him undue hardship.  
On that basis, the COWC concluded that to demand repayment of 
the overpayment would not be violative of the principles of 
equity and good conscience.  

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive the debtor or 
family of basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; and (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).

The veteran seeks waiver of recovery of the overpayment on 
the basis that repayment would result in severe financial 
hardship and, in addition, he continues to advance his belief 
that the degree of fault attributable to him in the debt's 
creation is minimal, if any.  As well, the veteran indicates 
that his service-connected PTSD, rated as 70 percent 
disabling, with associated mental confusion, prevented him 
from having a complete understanding of the facts and 
circumstances involving his receipt of simultaneous benefits 
and the resulting creation of an overpayment of his VA 
compensation benefits.  

In analyzing the elements of equity in good conscience, the 
Board notes that it was the Board's prior finding in April 
2007 that the veteran had but minimal fault in comparison to 
the degree of fault attributable to VA in the debt's 
creation.  While it is clear that the veteran was not 
entitled to simultaneous benefits as were paid in this case, 
the dual benefits should never have been awarded in the first 
instance by VA or continued over such an extended period of 
time prior to the VA's initial awareness of its error.  
Moreover, the most recent financial data indicate that the 
veteran's monthly expenses approximate his monthly income.  
There is ambiguity as to whether the debt in question has 
already been recouped, with the veteran alleging that VA 
illegally reduced his award to repay the debt despite his 
request for a hearing on the matter, and the award data are 
unclear as to whether in fact the debt has been repaid.  On 
balance, and with due respect to both the rights of the 
veteran and the Government, it is concluded that the facts of 
this case warrant a reduction of 50 percent in the amount of 
the calculated debt, such that the veteran is held 
responsible for repayment of $879.70, and such action it is 
found would not be violative of the principles of equity and 
good conscience.  The remainder of the original debt is 
hereby waived, and it is noted that, if in fact the veteran 
has already repaid the debt, the sum of $879.70 should be 
recredited to his VA compensation account and, as applicable, 
paid to the veteran.  

Accordingly, the claim for waiver is allowed, in part, and 
denied, in part, as indicated above.  




ORDER

A partial waiver of recovery of an overpayment of 879.40, 
representing 50 percent of the original calculated debt of 
$1759.40, is granted; waiver of recovery of the remainder of 
the debt totaling $879.40 is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


